Citation Nr: 0417075	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  97-19 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective earlier than March 20, 1995 for 
the award of a total
(100 percent) disability rating for post-traumatic stress 
disorder (PTSD), to include on the basis of claimed clear and 
unmistakable error in prior rating decisions.


REPRESENTATION

Veteran represented by:	Susan Galante, agent


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
December 1969.  He served in Vietnam and was awarded the 
Combat Action Ribbon.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina which assigned a 100 percent 
rating for service-connected PTSD effective March 20, 1995.


FINDINGS OF FACT

1.  Service connection for PTSD was finally denied by a RO 
rating decision in May 1992.  The veteran did not appeal that 
decision.

2.  The date of receipt of the veteran's formal reopened 
claim for service connection for PTSD was March 20, 1995.  In 
October 1995, service connection for PTSD was granted and 
assigned a 30 percent rating effective February 7, 1995, the 
date the veteran was seen as an outpatient in a VA medical 
facility and diagnosed with PTSD, which was construed as an 
informal claim of entitlement to service connection for PTSD.

3.  In October 1996, a 100 percent rating for PTSD was 
assigned effective April 9, 1996.  In May 2003, an earlier 
effective date for the award of a 100 percent rating for PTSD 
was granted effective March 20, 1995.

4.  The veteran continuously prosecuted an appeal of the 
proper effective date for the award of service connection and 
a total rating for PTSD from the date of his February 7, 1995 
informal claim with the timely filing of his notice of 
disagreement to the RO's October 1996 rating decision.

5.  There is no evidence that could reasonably be interpreted 
as reflecting an intent to file a claim for service 
connection for PTSD submitted to VA between the time the 
veteran's claim was previously and finally denied in June 
1992 and the date of his informal claim, February 7, 1995.

6.  The pleadings submitted by and on behalf the veteran 
alleging clear and unmistakable error on the basis of duty to 
assist violations and other general, non-specific allegations 
of error fail to provide persuasive reasons why a result in a 
prior final rating decision would have been manifestly 
different (the grant of service connection for PTSD) but for 
such alleged errors.


CONCLUSIONS OF LAW

1.  An effective date for the award of a total disability 
rating for PTSD is warranted from February 7, 1995, but no 
earlier.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.155(c), 3.157, 3.400(q)(1)(ii) and (r) (2003).

2.  The veteran has failed to raise a valid claim of clear 
and unmistakable error in any prior final RO rating decision.  
38 C.F.R. § 3.105(a) (2003); Simmons v. Principi, 17 Vet. 
App. 104 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has been granted a total rating (100 percent) for 
PTSD, effective March 20, 1995.  He is seeking an earlier 
effective date, essentially on the grounds that he had PTSD 
that was totally disabling for many years prior to the 
effective date assigned.  He also is seeking an earlier 
effective date for his PTSD award on the basis of clear and 
unmistakable error (CUE) in prior rating decisions, and 
specifically, in a rating decision issued by the RO in May 
1992.  In essence, the veteran contends that CUE was 
committed by the RO in the 1992 rating decision for failure 
to obtain relevant medical records from VA medical facilities 
in Bedford and Brockton, Massachusetts which he identified on 
a VA Form 21-2545 prepared in connection with his April 1992 
VA examination.  He argued that had VA pursued these records, 
they would have found that he was seen for PTSD in 1987.  

In the interest of clarity, the Board will provide a common 
factual background, and then discuss the impact of the 
Veterans Claims Assistance Act of 2000 (the VCAA) on this 
case.  The Board will then address the pertinent law and 
regulations and their application to the facts and evidence.

Factual and procedural background

As was noted in the Introduction, the veteran served on 
active duty in the United States Marine Corps from September 
1967 to December 1969.  He served in Vietnam and was awarded 
the Combat Action Ribbon, among other decorations.

In February 1972, the veteran filed an original claim for 
disability compensation benefits (VA Form 21-526), at which 
time he requested service connection for a number of claimed 
disorders, to include "[e]motional breakdown".  His service 
medical records were obtained and associated with his claims 
file.  In addition, a VA hospital report showing an admission 
in May 1972 for drug dependency, drug abuse and personality 
disorder was obtained.  The RO in Boston, Massachusetts 
reviewed the evidence and issued a rating decision in July 
1972 denying service connection for emotionally unstable 
personality [an in-service diagnosis] and for drug dependency 
[on the basis of the veteran's willful misconduct].  The 
veteran was advised of this decision and his appellate rights 
by letter dated August 17, 1972.  He did not appeal.

Thereafter, nothing further was heard from the veteran with 
respect to a claim for disability compensation benefits based 
on a psychiatric disorder until March 1980.  At that time, he 
requested consideration of a Florida state mental hospital 
report dated in March 1980, which indicated that he had been 
committed by judicial decree in August 1979 in lieu of prison 
time following commission of a robbery.  
It was noted further in the report that he had been on 
suicidal precaution.
In a confirmed rating decision issued in March 1980, the RO 
found no basis to reopen the veteran's claim of service 
connection for a "nervous disorder" based on this hospital 
report.  The veteran was advised of this decision by letter 
dated in May 1980.  He did not appeal the March 1980 
decision.

Nothing further from the veteran was heard regarding a claim 
for benefits based on a psychiatric disorder until June 1984.  
At that time, he requested service connection for PTSD.  In 
connection with his 1984 claim, the RO obtained a statement 
dated in July 1984 from a rehabilitation therapist employed 
at a state correctional facility, which indicated that the 
veteran had been attending weekly counseling sessions 
designed to deal with veterans suffering from PTSD.  The RO 
also obtained several state mental hospital reports dated 
from October 1981 to March 1982, which indicated that he had 
been diagnosed with mixed substance abuse, in remission; 
major depression, single episode, in remission; and mixed 
personality disorder.  Additionally, the RO obtained an 
October 1981 report from a psychologist which also reflected 
diagnoses of mixed substance abuse and mixed personality 
disorder.  The veteran was scheduled for a VA examination, 
but he failed to report for the examination due to his 
incarcerated status.

The RO denied the veteran's claim of service connection for 
PTSD in a confirmed rating decision dated in November 1984, 
finding that the evidence did not reflect a diagnosis of 
PTSD.  The veteran was advised of this decision by letter 
dated in November 1984; he did not appeal.

Nothing further from the veteran was heard regarding a claim 
for benefits based on a psychiatric disorder until February 
1992.  The RO sent him a duty-to-assist letter in March 1982 
requesting evidence and information in support of his claim.  
In response, the veteran authorized VA to obtain medical 
records from the aforementioned Florida state mental hospital 
dated in 1981-1985.  The RO attempted to obtain these 
records, but was advised by the facility that a medial 
release form executed by the veteran was required.  The RO 
advised the veteran of this fact by letter dated in April 
1992; no reply was received.

The veteran was examined by VA for compensation purposes in 
April 1992; he was diagnosed with adjustment disorder with 
anxious mood.  Additionally, he was seen by a VA social 
worker, who upon interviewing the veteran concluded that his 
symptoms did not appear pronounced enough to make a PTSD 
diagnosis.

On the basis of the above evidence, RO issued a rating 
decision in May 1992 denying service connection for an 
acquired psychiatric disorder, to include PTSD.  The veteran 
was advised of the decision and his appellate rights by 
letter dated in June 1992.  He did not appeal.

The next communication from the veteran received by VA was 
the present clam filed in March 1995.  Additional medical 
reports were obtained, to include VA outpatient treatment 
reports which showed treatment for PTSD.  In October 1995, 
service connection for PTSD was granted; a 30 percent rating 
was assigned effective February 7, 1995, the date the veteran 
was seen as an outpatient in a VA medical facility and 
diagnosed with PTSD; the report was construed as an informal 
claim of entitlement to service connection for PTSD.  The 
veteran was notified of that decision by letter dated October 
23, 1995.

In October 1996, the RO received another VA hospital report 
dated in April 1996.  As a result, the RO issued a rating 
decision on October 4, 1996 granting a 100 percent rating for 
the veteran's PTSD, effective as of the date of hospital 
admission noted on that report, April 9, 1996.  

On October 18, 1996, the RO received the veteran's notice of 
disagreement challenging the proper effective date of the 
award of service connection and a total rating for PTSD.  He 
subsequently perfected an appeal as to this issue in June 
1997.

During the pendency of the appeal, the RO's Hearing Officer 
issued a decision in May 2003 granting an earlier effective 
date for the award of service connection and a 100 percent 
rating for PTSD from the date of receipt of the veteran's 
reopened claim, March 20, 1995.

In a statement dated in May 2004, the veteran's agent 
expressed continued disagreement with the Hearing Officer's 
determination, and from the pleadings and hearing testimony 
on appeal, it appears the veteran relies primarily on 
allegations of CUE in the May 1992 rating decision, which 
will be addressed in turn below.

The VCAA

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, as required under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  However, as will be 
explained below, the Board finds that to the extent any VCAA 
duties are legally applicable to the appeal of this case, any 
duty to notify the veteran of the evidence needed to 
substantiate his claim or to assist him in developing the 
relevant evidence has been met.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the provisions of the VCAA do not apply 
to a claim based on a previous decision having been the 
result of clear and unmistakable error.  See Livesay v. 
Principi, 15 Vet. App. 165, 174 (2001) (en banc).  The Court 
found that an attempt to obtain benefits based on an 
allegation of CUE "is fundamentally different from any other 
kind of action in the VA adjudicative process."  Livesay, 
15 Vet. App. at 178.  As such, an allegation of CUE does not 
actually represent a "claim" but rather is a collateral 
attack on a final decision.  The Board therefore finds that 
the provisions of the VCAA, and its implementing regulations, 
are not applicable to the adjudication of the veteran's 
allegations of CUE in prior rating decisions as a basis for 
awarding an earlier effective date for his PTSD.

With respect to the issue of the veteran's more general claim 
of entitlement to an earlier effective date for service 
connection and a total rating for PTSD, the Court has held 
that the statutory and regulatory provisions pertaining to 
VA's duty to notify and assist do not apply to a claim if 
resolution of the claim is based on statutory interpretation, 
rather than consideration of the factual evidence.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In the instant case, the pertinent facts are not in 
substantial dispute.  Resolution of the veteran's appeal is 
dependent on interpretation of the statutes and regulations 
regarding the effective date of an award of service 
connection.  Setting aside CUE matters, which as noted above 
are clearly not within the purview of the VCAA, the crucial 
issue to be decided is whether a viable claim for service 
connection for this disorder was filed prior to March 20, 
1995.  That determination is dependent on the documents and 
evidence received by VA prior to the initiation of the 
veteran's current appeal.  No amount of evidentiary 
development, therefore, could unearth any additional 
documentation.  VA has no further duty, therefore, to notify 
the veteran of evidence needed to substantiate this claim, or 
to assist him in obtaining evidence, because no such evidence 
can exist.  Thus, no reasonable possibility exists that any 
further assistance would aid him in substantiating the 
effective date claim at issue on appeal before the Board at 
this time.  See Dela Cruz, supra; see also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).

In any event, the veteran has been provided with pertinent 
law and VA regulations in the statement of the case and 
supplemental statement of the case.  In addition, over the 
course of this appeal the veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  It is evident from review of the veteran's 
communications to VA in connection with this appeal that he 
has demonstrated knowledge and awareness of the pertinent 
issues germane to the adjudication of his appeal.

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will move on to a decision.



Pertinent law and regulations

Service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West Supp. 2002).

Governing regulations provide that personality disorders 
considered to be congenital or development defects and are 
not considered to be diseases within the meaning of 
applicable legislation providing for payment of VA disability 
compensation benefits.  38 C.F.R. §§ 3.303(c), § 4.9, 4.127 
(2002).

No compensation shall be paid if a disability is the result 
of a veteran's own willful misconduct, including the abuse of 
alcohol or drugs. 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 
3.1(n), 3.301 (2003).

The Board observes that these regulations have remained 
essentially unchanged since 1969.

Effective dates

Applicable law and VA regulations provide that the effective 
date for an award of service connection established on the 
basis of new and material evidence "received after final 
disallowance" or on the basis of a "reopened claim" under 
38 C.F.R. § 3.157, as in this case, shall be the date of 
receipt of the reopened claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400(q)(1)(ii) and (r) (2003).

In addition, 38 C.F.R. § 3.400(o) provides that awards of 
increases shall generally be effective from the date of 
receipt of claim or date entitlement arose, whichever is 
later, except as provided in paragraph (o)(2).  Paragraph 
(o)(2) provides that awards of disability compensation shall 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within 1 year from such date otherwise, 
date of receipt of claim.
Once an effective date is established, actual payment of 
benefits may not begin until the first day of the next 
calendar month.  38 U.S.C.A. § 5111 (West 2002); 38 C.F.R. 
§ 3.31 (2003).

Claims

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2003).  The term "claim" or "application" means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2003).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2003).

Appeals

An issue is placed in appellate status by the filing of a 
notice of disagreement (NOD).  Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C. § 7105, a NOD 
initiates appellate review in the VA administrative 
adjudication process].  A NOD is a written communication from 
a claimant or his representative expressing dissatisfaction 
or disagreement with an adjudicative determination by the 
agency of original jurisdiction and a desire to contest the 
result.  The NOD must be in terms which can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review.  38 C.F.R. § 20.201 (2003).  The 
NOD must be filed within one year from the date that the RO 
mails notice of the determination.  See 38 C.F.R. § 20.302(a) 
(2003).

The request for appellate review is completed by the 
claimant's filing of a substantive appeal [VA Form 9 or 
equivalent] after a statement of the case (SOC) is issued by 
VA.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302 (2003).

Finality

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2003).  The 
decision does not become final, however, unless the veteran 
is notified of the decision.  See Hauck v. Brown, 6 Vet. App. 
518 (1994), 38 C.F.R. § 3.103(a) (2003).

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  New and material 
evidence is defined as evidence not previously submitted to 
agency decision-makers that bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  See 38 C.F.R. § 3.156 
(2003).

CUE

Previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. 
§ 3.105(a) (2003).

The Court has held that for there to be a valid claim of CUE 
either the correct facts, as they were known at the time, 
were not before the adjudicator or the legal provisions 
effective at the time were improperly applied; a mere 
difference of opinion in the outcome of the adjudication does 
not provide a basis to find that VA committed administrative 
error during the adjudication process.  See Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc); Glynn v. Brown, 6 
Vet. App. 523 (1994); Mason (Sangernetta) v. Brown, 8 Vet. 
App. 44 (1995); Crippen v. Brown, 9 Vet. App. 412 (1996) 
[viable CUE claim is premised on the RO's clear failure to 
consider certain highly probative evidence in the first 
instance versus asking that the Board reweigh or reevaluate 
the evidence reviewed by the RO in the prior final decision].

Moreover, when considering a claim of CUE, the determination 
must be made based on the record and the law in existence at 
the time of the prior, final decision.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) [quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992)]; Pierce v. Principi, 240 F.3d 
1348 (Fed. Cir. 2001).

The Court also has stated that CUE is "undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313-14.

Furthermore, to raise a valid claim of CUE, the Court has 
held that an appellant must, with some degree of specificity, 
identify the alleged error and provide persuasive reasons why 
the result would have been manifestly different but for the 
alleged error.  See Fugo v. Brown, 6 Vet. App. 40 (1993), en 
banc review denied, 6 Vet. App. 162 (1994); see also Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  As such, 
the alleged error must be of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Fugo, 6 Vet. App. at 43.

In other words, to present a valid claim of CUE the claimant 
cannot simply request that the Board reweigh or reevaluate 
the evidence previously reviewed by the RO.  See Crippen, 9 
Vet. App. 412 (1996).  Rather, to show that a CUE error 
occurred the evidence must show that the law was incorrectly 
applied to the facts, as they were known at the time in the 
identified rating decision, and that, had the error not 
occurred, the decision made at that time would have been 
manifestly different.  See Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999).

Moreover, an alleged failure to fully develop evidence is not 
considered CUE, to include such "broad-brush allegations of 
"failure to follow the regulations" or "failure to give 
due process" or any other general, non-specific claim of 
"error".  Fugo at 44; see also Caffrey v. Brown, 6 Vet. 
App. 377 (1994) [breach of duty to assist cannot form basis 
for CUE claim because such breach creates only an incomplete 
rather than an incorrect record].

Additionally, the Board notes that the Court has recently 
held that allegations of CUE in prior RO decisions which fail 
to meet the pleading requirements discussed above must be 
dismissed without prejudice to refiling.  See Simmons v. 
Principi, 17 Vet. App. 104 (2003) [extended the ruling in 
Disabled American Veterans (DAV) v. Gober, 234 F.3d 682 (Fed. 
Cir. 2000) to RO rating decisions challenged on the grounds 
of clear and unmistakable error].

In the Simmons case, the Court held that to the extent its 
case law "can be read to hold that it is permissible to 
deny, rather than dismiss without prejudice [to refiling], a 
CUE [clear and unmistakable error] claim as to a prior final 
RO decision because an appellant failed to meet pleading 
specifications, such opinions have been overruled by DAV v. 
Gober, supra."  Simmons, 17 Vet. App. at 114; cf. Luallen v. 
Brown, 8 Vet. App. 92, 96 (1995) [if veteran fails to plead a 
valid claim of clear and unmistakable error, his claim should 
be denied as a matter of law].

Analysis

As alluded to above, the veteran has essentially raised two 
separate contentions: first, that he is entitled to an 
effective date earlier than that which is currently assigned 
for a total rating for PTSD; and second, that RO rating 
decisions rendered prior to 1995 contained CUE and that his 
100 percent rating should be assigned earlier than 1995 on 
that basis.

For the purpose of clarity, the Board will initially address 
the matter of the veteran's entitlement to an earlier 
effective date based on the procedural history of the case.  
The Board will then move on to the address the allegations of 
CUE.   

Earlier effective date

Other than his allegations of CUE, addressed below, the 
veteran has proffered no specific contentions regarding why 
effective date earlier than March 20, 1995 for the award of 
service connection and a total rating for PTSD should be 
granted.
The Board will nevertheless explore whether a viable claim 
was filed prior to March 20, 1995 that could establish 
entitlement to an earlier effective date.  For reasons stated 
immediately below, the Board believes that the veteran's 
reopened claim for PTSD was informally filed on February 7, 
1995 and continuously prosecuted therefrom, and that an 
effective date for his award of service connection and a 
total rating for PTSD may be awarded as of that date, but no 
earlier.

As noted above, the record shows that the veteran filed his 
formal claim seeking reopening of the previously-denied claim 
of entitlement to service connection for PTSD on March 20, 
1995.  No prior claim or appeal for service connection for 
PTSD was pending on that date, and the veteran has pointed to 
no communication from him or on his behalf which could be 
construed as such.  In October 1995, service connection for 
PTSD was granted and assigned a 30 percent rating effective 
February 7, 1995, the date the veteran was seen as an 
outpatient in a VA medical facility and diagnosed with PTSD, 
which was construed as an informal claim of entitlement to 
service connection for PTSD.  The veteran was notified of 
this decision by letter dated October 23, 1995.  Although the 
veteran did not specifically appeal the October 1995 rating 
decision, the record shows that less than a year later, in 
October 1996, the RO awarded him a 100 percent rating for his 
PTSD effective April 9, 1996.  He was notified of this 
decision by letter and filed a NOD on October 18, 1996 to 
initiate an appeal to the proper effective date.  He 
thereafter timely perfected an appeal as to this issue in 
June 1997, as described above.  In May 2003, during the 
pendency of the current appeal, the RO's Hearing Officer 
granted an earlier effective date for the award of service 
connection and a 100 percent rating effective to the date of 
the reopened claim, March 20, 1995.

In view of the foregoing, the Board finds that the veteran 
continuously prosecuted his appeal of the effective date 
issue for PTSD beginning from the date the RO granted service 
connection for PTSD and continuing with the timely filing of 
his NOD to the October 1996 rating decision which increased 
his disability rating for PTSD from 30 percent to 100 
percent.  In the interim, there was no final unappealed 
decision and no communication form the veteran indicative of 
a withdrawal of this issue.  Accordingly, the Board finds 
that the subsequent grant of the 100 percent rating for PTSD 
via the Hearing Officer's decision of May 2003 requires 
assignment of the effective date for this award to the date 
of the continuously prosecuted reopened claim, February 7, 
1995, pursuant to 38 U.S.C.A. § 5110 and 38 C.F.R. 
§§ 3.155(c), 3.157, 3.400(q)(1)(ii) and (r).

Having established February 7, 1995 as the initial date of 
claim, and therefore the effective date of the 100 percent 
rating, the Board must next review the record in order to see 
if an earlier unappealed claim exists.  As explained 
immediately below, the Board has identified none, and the 
veteran has pointed to none.

The applicable statutory and regulatory provisions require 
that VA look to all communications from a claimant which may 
be interpreted as applications or claims, formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C. § 5110(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 
3.155(a); see also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  An informal claim must identify the benefit 
sought.  See 38 C.F.R. § 3.155(a); see also Dunson v. Brown, 
4 Vet. App. 327, 330 (1993).

In this case, there is no evidence that any other 
communication or action from either the veteran, his 
representative or a Member of Congress or some other person 
acting as his friend which reflects an intent to file a claim 
for service connection for PTSD between the time the 
veteran's claim was previously and finally denied in June 
1992 and the date of receipt of his informal claim, February 
7, 1995.  The veteran and his agent have pointed to no such 
communication.

As noted above, 38 C.F.R. § 3.157 provides that the date of a 
VA hospitalization or examination may be accepted as an 
informal request for increase or reopening, which under 
section 3.155(c), may then be accepted as the formal claim 
provided it is filed within a year after such date.  However, 
a review of the record reveals that there is no indication 
that the veteran ever filed a specific claim after the prior 
final denial of service connection for PTSD in June 1992 
until his March 1995 reopened claim was received by the RO, 
and following which the VA outpatient report dated February 
7, 1995 was obtained and accepted as the informal claim.  As 
a result, an effective date earlier than February 7, 1995 for 
the veteran's award of service connection and a total rating 
for PTSD is not warranted.  See Servello, supra.

To some extent, the veteran appears to be raising an argument 
couched in equity, in that he contends it is unfair to deny 
an effective date earlier than 1995 because according to him 
he had been disabled due to PTSD for a number of years prior 
to that.  However, the Board is bound by the law and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).  The Board has decided this case 
based on its application of the law to the pertinent facts.  
As discussed above, service connection for PTSD was 
previously and finally denied in May 1992.  Upon receipt of a 
medical report dated February 7, 1995, which the RO construed 
as an informal claim to reopen, service connection for PTSD 
was granted and a 100 percent rating for this disability was 
eventually assigned.  The Board, for reasons stated above, 
concludes that the effective date for the 100 percent rating 
is February 7, 1995.
 
Accordingly, the Board concludes that there is no legal basis 
to award an effective date for the grant of service 
connection for the veteran's PTSD any earlier than February 
7,1995. See Sabonis v. Brown, 6 Vet. App. 426 (1994) [where 
the law and not the evidence is dispositive, the claim must 
be denied because of a lack of entitlement under the law].   
For the reasons and bases expressed above, the Board 
concludes that the 100 percent disability rating for the 
veteran's service-connected PTSD may be assigned as of 
February 7, 1995, and no earlier.  To that extent, the appeal 
is granted.

CUE

The thrust of the veteran's contentions appear to be that RO 
denials of the veteran's pre-1995 claims contained CUE and 
should be invalidated on that basis. 
 
The veteran has specifically alleged entitlement to an 
earlier effective date for the award of service connection 
and a 100 percent rating for PTSD on the basis of CUE in the 
RO's May 1992 rating decision.  He has argued that the RO at 
that time failed to obtain relevant VA medical records he 
identified on a VA Form 21-2545 prepared in connection with 
his April 1992 VA examination, and had VA pursued these 
records, they would have found that he was seen for PTSD in 
1987.  He argued further that CUE was present in this rating 
decision because the relevant information that he provided 
referring to hospital records from the Bedford VA hospital 
was not used or explored by VA to assist him in establishing 
a claim of service connection for PTSD.  In essence, he 
alleged that the RO improperly denied his claim on the basis 
of an incomplete record.

The veteran has raised other general, non-specific CUE 
allegations, to include that CUE was present because he had 
been disabled from PTSD as far back as 1968 based on the 
documents and statements then of record, which he claimed was 
corroborated by a medical opinion statement authored by his 
VA doctor in August 1996.  He also claimed CUE based on prior 
"official" diagnoses for PTSD established by way of a July 
1984 statement from a prison rehabilitation therapist and in 
August 1986, as shown on a VA hospital report from the 
Brockton facility, which the veteran submitted with his June 
1997 appeal.  

The Board finds that the veteran's non-specific allegations 
of error described above, as well as his more specific CUE 
allegation that he was improperly denied assistance in 
obtaining relevant VA medical records in connection with the 
May 1992 RO rating decision, both fail to meet the pleading 
requirements for a valid claim of CUE in a prior rating 
decision.  As explained below, the Board will, pursuant to 
the Court's holding in Simmons, supra, dismiss his CUE claim 
without prejudice to refiling.

In order to raise a valid claim of CUE, the Court has held 
that an appellant must, with some degree of specificity, 
identify the alleged error and provide persuasive reasons why 
the result would have been manifestly different but for the 
alleged error.  See Fugo and Andre, both supra.  

Boiled down to its essence, the Board finds that the 
veteran's CUE claim rests mainly on the allegation that the 
RO improperly failed to assist him in obtaining relevant VA 
medical records in connection with the May 1992 rating 
decision.  The case law of the Court makes clear, however, 
that allegations of this nature do not comprise a valid claim 
for CUE.  Simply to aver that the record was incomplete at 
the time of a prior rating decision on account of a duty-to-
assist violation does not suffice, in and of itself, to 
reasonably raise the CUE issue.  See Fugo; see also 
Caffrey v. Brown, 6 Vet. App. 377 (1994) [breach of duty to 
assist cannot form basis for CUE claim because such breach 
creates only an incomplete rather than an incorrect record].

In Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002), the 
United States Court of Appeals for the Federal Circuit held 
that a breach of a duty to assist cannot constitute CUE and 
that "grave procedural error" does not render a decision of 
VA non-final.  This decision, in pertinent part, overruled 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), to the extent 
that decision held the existence of "grave procedural error" 
rendered a decision of the VA non-final.

Specifically with respect to the VA medical records the RO 
did not obtain in connection with the May 1992 rating 
decision, the Board notes that the constructive-notice-of-
records rule established in Bell v. Derwinski, 2 Vet. App. 
611 (1992), is inapplicable to a claim of CUE where the RO 
decision in question was rendered prior to Bell (i.e. prior 
to July 21, 1992).  Such is the case here.  Russell requires 
only that the "law that existed at the time" of the prior 
final adjudication be considered.  See Damrel, supra.  In 
other words, because Bell did not exist at the time of the 
May 1992 RO rating decision, its holding is inapplicable to 
that decision.   On this point, the Board notes further that 
VA's General Counsel has specifically held that Bell's 
"constructive receipt" requirement is not applicable to RO 
decisions entered prior to July 21, 1992.  See VAOPGCPREC 12-
95.  The General Counsel's holding applies here as all the 
prior final rating decisions in this case, and specifically 
the May 1992 decision being challenged by the veteran,  were 
issued prior to July 21, 1992.

The Board in passing observes that in Dinsay v. Brown, 9 Vet. 
App. 79 (1996), the Court stated that, "if relevant evidence 
as to a procedural defect or other error . . . was actually 
or constructively (see Bell v. Derwinski, 2 Vet. App. 611, 
612-13 (1992) present within the VA system, although not 
before the adjudicator, at the time of the RO decision, that 
evidence could possibly serve as the basis for a new CUE 
claim . . . [because] 'the correct facts, as they were known 
at the time, were not before the adjudicator'."  See Dinsay, 
9 Vet. App. at 88, citing Russell, 3 Vet. App. at 313.  
However, the Board further notes that this statement in 
Dinsay was dictum because the claim of CUE in that case was 
dismissed, the Court concluding that there was a lack of 
jurisdiction with respect to the claim.  

Moreover, in Lynch v. Gober, 11 Vet. App. 22, 29 (1997), the 
Court held, "because our decision today establishes 
unequivocally that there is no constructive-notice doctrine 
outside of Bell and that Damrel [v. Brown, 6 Vet. App. 242 
(1994)] rules out the retroactive application of the Bell 
doctrine, the Dinsay dictum no longer has any viability as to 
constructive notice." The Court noted that "Damrel . . . 
decided that the Bell constructive-notice doctrine is not 
retroactive to VA adjudications occurring before Bell was 
handed down."  Lynch, 11 Vet. App. at 27. Thus, the Board 
concludes that the May 1992 rating decision was not clearly 
and unmistakably erroneous based on the allegation that the 
correct facts were not before the RO at that time.

In this case, the veteran has correctly pointed out that the 
RO did not in connection with its May 1992 decision obtain 
certain VA medical records he identified on a VA Form 21-2545 
dated in April 1992.  Nevertheless, while this admittedly 
resulted in the record being incomplete when that rating 
decision was rendered, as explained in detail above this does 
not amount to a valid claim of CUE. 

In addition, the veteran has not put forth cogent argument 
explaining how the result would be different has such records 
been actually before the VA adjudicator in may 1992.  As the 
Court noted in Fugo at 44, "[i]t is difficult to see how 
either failure in "duty to assist" or failure to give 
reason or bases could ever be CUE; but if so claimed, the 
claimant must state why it is CUE and present a compelling 
case that the result would have been manifestly different".  

In summary, absent specific and persuasive argument as to how 
the RO's failure to obtain the indicated medical records 
would have resulted in a manifestly different outcome but for 
the error, this allegation fails the Fugo specific-pleading 
requirements for a valid claim for CUE.

The veteran's other allegations of CUE relating to how far 
back in time he believes his PTSD was disabling and when he 
was first diagnosed with PTSD are entirely non-specific in 
nature.  In essence, the veteran's presentation amounts to 
statements as to when he himself believes he became disabled 
due to PTSD and the general contention that because he had 
PTSD sometime before 1995 he should be compensated therefor.  
He has not identified specific errors in RO decisions, aside 
from the May 1992 decision which has been discussed above, 
nor has he identified how such unspecified errors would have 
manifestly changed the outcome in a prior final rating 
decision.  The Board finds that these allegations are 
insufficient to make out a valid claim of CUE under the legal 
standards announced by the Court.  As noted by the Court in 
Fugo, supra, "broad-brush allegations" of error that either 
lack specificity or fail to provide persuasive reasons why a 
result in a particular decision would have been manifestly 
different but for such errors do not raise the issue of CUE 
and therefore, the Board finds that these allegations fail to 
meet the pleading requirements for CUE.

In short, the Board finds that because the veteran's CUE 
allegations fail to meet the Fugo specific-pleading 
requirements, his CUE claim must be dismissed without 
prejudice to refiling.  See Simmons, supra.




ORDER

An effective date of February 7, 1995 for the award of a 
total rating for PTSD is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

The veteran's claim alleging clear and unmistakable error in 
prior rating decisions as a basis to award an effective date 
earlier than February 7, 1995 for the grant of service 
connection and a 100 percent rating for PTSD is dismissed 
without prejudice to refiling.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




